                                                                   Case 2:18-bk-20151-ER            Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35         Desc
                                                                                                     Main Document     Page 1 of 20


                                                                   1   Steven J. Kahn (CA Bar No. 76933)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   3   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail: skahn@pszjlaw.com

                                                                   5   Co-Counsel to Chapter 11 Debtors and
                                                                       Debtors In Possession
                                                                   6
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                   7                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                   8   In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                   9   VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
                                                                       INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                  10                                                         Case No. 2:18-bk-20163-ER;
                                                                               Debtors and Debtors In Possession.            Case No. 2:18-bk-20164-ER;
                                                                  11                                                         Case No. 2:18-bk-20165-ER;
                                                                        Affects All Debtors
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                             Case No. 2:18-bk-20167-ER;
                                                                  12    Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                                                        Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                        LOS ANGELES, CALIFORNIA




                                                                  13    Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                           ATTORNEYS AT LAW




                                                                        Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                  14    Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                        Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                  15    Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                        Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                  16    Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                         Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                  17    Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                        Affects St. Vincent Dialysis Center, Inc.
                                                                  18    Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                        Affects Verity Business Services
                                                                  19    Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                        Affects Verity Holdings, LLC
                                                                  20    Affects De Paul Ventures, LLC                       NOTICE OF MOTION AND MOTION OF
                                                                        Affects De Paul Ventures - San Jose Dialysis, LLC   DEBTOR, ST. VINCENT MEDICAL
                                                                  21                                                         CENTER, FOR ORDER AUTHORIZING
                                                                                  Debtors and Debtors In Possession.         THE EXAMINATION OF LEE
                                                                  22                                                         SUYENAGA PURSUANT TO FED. R.
                                                                                                                             BANKR. P. 2004; MEMORANDUM OF
                                                                  23                                                         POINTS AND AUTHORITIES;
                                                                                                                             DECLARATIONS OF PETER CHADWICK
                                                                  24                                                         AND STEVEN J. KAHN IN SUPPORT
                                                                                                                             THEREOF
                                                                  25
                                                                                                                             [FED. R. BANKR. P. 2004 AND L.B.R.
                                                                  26                                                         2004-1]
                                                                  27                                                         [No Hearing Required]
                                                                  28


                                                                       DOCS_LA:324313.1 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35              Desc
                                                                                                     Main Document     Page 2 of 20


                                                                   1   TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY JUDGE;

                                                                   2   THE OFFICE OF THE UNITED STATES TRUSTEE; THE PROPOSED EXAMINEE; AND

                                                                   3   PARTIES ENTITLED TO NOTICE HEREOF:

                                                                   4           PLEASE TAKE NOTICE THAT Debtor and Debtor In Possession St. Vincent Medical

                                                                   5   Center (“SVMC”), pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (“Rule

                                                                   6   2004”) and Local Bankruptcy Rule 2004-1 (“LBR 2004-1”), hereby moves the Court (the “Motion”)

                                                                   7   for an Order requiring that Lee Suyenaga (“Suyenaga” or “Proposed Examinee”) be examined

                                                                   8   pursuant to a subpoena to appear pursuant to Rule 7030 on the date and time agreed by Suyenaga:

                                                                   9   March 11, 2020 at 9:30 a.m., or as otherwise later agreed.

                                                                  10           The Motion is made without a hearing pursuant to Rule 2004 and LBR 2004-1.

                                                                  11           The Motion is made on the grounds that pre-petition, SVMC and Central Health Plan of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   California, Inc. (“Central”), of which Suyenaga was then CEO, entered into a written agreement and
                                        LOS ANGELES, CALIFORNIA




                                                                  13   that the actions of Central and others with respect thereto may give rise to damages or other claims
                                           ATTORNEYS AT LAW




                                                                  14   and property recoverable by SVMC’s bankruptcy estate.1

                                                                  15           At an earlier 20004 examination of Central, Central’s produced Rule 30(b)(6) witness

                                                                  16   identified Mr. Suyenaga as being the person most knowledgeable of the facts relating to Central’s

                                                                  17   actions with respect to the contract that may give rise to these claims, and that she did not have

                                                                  18   knowledge of those facts..

                                                                  19           The examination cannot proceed under Federal Rules of Bankruptcy Procedure 7030 or 9014

                                                                  20   because no adversary or contested proceeding is currently pending between SVMC and the Proposed

                                                                  21   Examinee encompassing the matters subject to inquiry.

                                                                  22           Nothing in the Motion or Order shall impair the right of SVMC or any of its co-Debtors to

                                                                  23   seek additional examinations of or productions by Suyenaga in the future.

                                                                  24           This Motion is based on this Notice and the attached Memorandum of Points and Authorities,

                                                                  25   the Declarations of Peter Chadwick and Steven J. Kahn, and the proposed order lodged concurrently

                                                                  26   herewith.

                                                                  27
                                                                       1
                                                                        The agreement referenced above contains a broad confidentiality provision that, absent waiver by
                                                                  28   Central, prevents a further description of the terms thereof.
                                                                                                                        2
                                                                       DOCS_LA:324313.1 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35       Desc
                                                                                                     Main Document     Page 3 of 20


                                                                   1           The Proposed Examinee’s full name and address is Lee Suyenaga, 7396 W. 83rd Street, Los

                                                                   2   Angeles, California 90045. The name and address of any counsel for the Proposed Examinee is

                                                                   3   presently unknown.

                                                                   4           WHEREFORE, SVMC respectfully requests that the Court grant the Motion and such other

                                                                   5   and further relief as it deems necessary, just and proper.

                                                                   6
                                                                                                                     PACHULSKI STANG ZIEHL & JONES LLP
                                                                   7

                                                                   8
                                                                        Dated: January 30, 2020                      /s/ Steven J. Kahn
                                                                   9                                                 Steven J. Kahn
                                                                                                                     Co-Counsel to Chapter 11 Debtors and
                                                                  10                                                 Debtors in Possession
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        3
                                                                       DOCS_LA:324313.1 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35               Desc
                                                                                                     Main Document     Page 4 of 20


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                         I.

                                                                   3                                              BACKGROUND

                                                                   4   A.      General Background and Filing of the Cases
                                                                   5           On August 31, 2018 (“Petition Date”), each of the above encaptioned debtors (each a

                                                                   6   “Debtor” and collectively the “Debtors”) filed a voluntary petition for relief under chapter 11 of title

                                                                   7   11 of the United States Code (the “Bankruptcy Code”).2 The cases are currently being jointly

                                                                   8   administered before the Bankruptcy Court [Docket No. 17]. Since the commencement of these

                                                                   9   cases, the Debtors have been operating their businesses as debtors in possession pursuant to §§ 1107

                                                                  10   and 1108 of the Bankruptcy Code.

                                                                  11           Debtor Verity Health System of California, Inc. (“VHS”), a California nonprofit public
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   benefit corporation, is the sole corporate member of SVMC, a co-Debtor.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           VHS and its affiliated entities (collectively, the Verity Health System) operate as an
                                           ATTORNEYS AT LAW




                                                                  14   integrated nonprofit health care system, with approximately 1,680 inpatient beds, six active

                                                                  15   emergency rooms, a trauma center, eleven medical office buildings, and a host of medical

                                                                  16   specialties, including tertiary and quaternary care. SVMC is a nonprofit public benefit corporation

                                                                  17   currently in the process of cessation of operations.

                                                                  18           On September 14, 2018, the Office of the United States Trustee appointed an Official

                                                                  19   Committee of Unsecured Creditors in these cases.

                                                                  20                                                      II.

                                                                  21        THE DEBTOR IS ENTITLED TO A RULE 2004 ORDER UNDER APPLICABLE LAW

                                                                  22           Bankruptcy Rule 2004 provides that “[o]n motion of any party in interest, the court may

                                                                  23   order the examination of any entity.” Fed. R. Bankr. P. 2004(a). Examinations under Bankruptcy

                                                                  24   Rule 2004 include within their scope, inter alia, any matter that may related to the property and

                                                                  25   assets of the estate, the financial condition of the debtor, and any matter that may affect the

                                                                  26   administration of a debtor’s estate. See Fed. R. Bankr. P. 2004(b). In addition, the attendance of a

                                                                  27
                                                                       2
                                                                        All references to “§” or “section” herein are to the Bankruptcy Code, 11 U.S.C. §§101, et seq., as
                                                                  28   amended.
                                                                                                                         4
                                                                       DOCS_LA:324313.1 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                Desc
                                                                                                     Main Document     Page 5 of 20


                                                                   1   person at an examination may be ordered by the Court “at any time or place it designates, whether

                                                                   2   within or without the district court wherein the case is pending.” Fed. R. Bankr. P. 2004(d).

                                                                   3           The purpose of a Bankruptcy Rule 2004 examination is “to allow inquiry into the debtor’s

                                                                   4   acts, conduct or financial affairs so as to discover the existence or location of assets of the estate.”

                                                                   5   In re Dinbilo, 177 B.R. 932, 940 (E.D. Cal. 1993); see also In re N. Plaza LLC, 395 B.R. 113, 122 n.

                                                                   6   9 (S.D. Cal. 2008) (purpose of Bankruptcy Rule 2004 examination is “discovering assets and

                                                                   7   unearthing frauds”) (internal citations omitted); In re Fearn, 96 B.R. 135, 138 (Bankr. S.D. Ohio

                                                                   8   1989) (rule’s primary purpose is to ascertain “the extent and location of the estate’s assets [and]

                                                                   9   examination is not limited to the debtor or his agents, but may properly extend to creditors and third

                                                                  10   parties who have had dealings with the debtor.”) (internal citations omitted). In addition,

                                                                  11   Bankruptcy Rule 2004 is a discovery tool that can be used as a pre-litigation device to determine
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   whether there are grounds to bring an action to determine a debtor’s right to discharge a particular
                                        LOS ANGELES, CALIFORNIA




                                                                  13   debt. See In re Corso, 328 B.R. 375, 383 (E.D.N.Y. 2005).
                                           ATTORNEYS AT LAW




                                                                  14           The scope of an examination permitted under Bankruptcy Rule 2004 is “exceptionally

                                                                  15   broad.” In re N. Plaza LLC, 395 B.R. at 122 n. 9; see also In re W&S Investments, Inc. 1993 U.S.

                                                                  16   App. LEXIS 2231 at *6 (9th Cir. Jan. 28, 1993) (“The scope of inquiry permitted under a Rule 2004

                                                                  17   examination is generally very broad and can legitimately be in the nature of a ‘fishing expedition.’”)

                                                                  18   (internal citations omitted). This broad inquiry extends to third parties as well: “Because the

                                                                  19   purpose of the Rule 2004 investigation is to aid in the discovery of assets, any third party who can be

                                                                  20   shown to have a relationship with the debtor can be made subject to a Rule 2004 investigation.” In

                                                                  21   re Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y. 1993); see also In re Mittco, Inc., 44 B.R.

                                                                  22   35, 36 (Bankr. D. Wis. 1984) (“When there is a showing that the purpose of the examination is to

                                                                  23   enable a party to probe into matters which may lead to the discovery of assets by examining not only

                                                                  24   the debtor, but also other witnesses, such inquiry is allowed.”). This is because “[t]he clear intent of

                                                                  25   Rule 2004 . . . is to give parties in interest an opportunity to examine individuals having knowledge

                                                                  26   of the financial affairs of the debtor in order to preserve the rights of creditors.” In re GHR

                                                                  27   Companies, Inc., 41 B.R. 655, 660 (Bankr. D. Mass. 1984).

                                                                  28

                                                                                                                          5
                                                                       DOCS_LA:324313.1 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35            Desc
                                                                                                     Main Document     Page 6 of 20


                                                                   1           Hence, the Debtor is entitled to the testimony requested under Rule 2004 regarding the

                                                                   2   actions of Suyenaga on behalf of Central and others in relation to the agreement between SVMC and

                                                                   3   Central, which information SVMC requires in its investigation of assets that may be recoverable by

                                                                   4   its bankruptcy estate.

                                                                   5           The proposed examination cannot proceed at this time under Bankruptcy Rule 7030 or 9014

                                                                   6   because SVMC is not a party to any pending adversary proceeding or contested matter that

                                                                   7   encompasses the matters addressed in this Motion.

                                                                   8           As reflected in the attached Declaration of Steven J. Kahn, Debtor’s counsel has complied

                                                                   9   with Local Bankruptcy Rule 2004-1(a) and reached an agreement with Suyenaga regarding the

                                                                  10   taking of his testimony, service of a subpoena and payment of witness fees.

                                                                  11                                                    III.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                             CONCLUSION
                                        LOS ANGELES, CALIFORNIA




                                                                  13           For the reasons set forth above, SVMC respectfully requests that this Court enter an order
                                           ATTORNEYS AT LAW




                                                                  14   substantially in the form lodged concurrently herewith granting this Motion in its entirety and

                                                                  15   (a) authorizing SVMC, pursuant to Bankruptcy Rules 2004 and 9016, to issue a subpoena

                                                                  16   substantially in the form attached hereto as Exhibit “A,” and conduct an examination of the

                                                                  17   Proposed Examinee without further order of the Court; and (b) granting such other and further relief

                                                                  18   as this Court deems just and proper.

                                                                  19
                                                                                                                    PACHULSKI STANG ZIEHL & JONES LLP
                                                                  20

                                                                  21
                                                                       Dated: January 30, 2020                      /s/ Steven J. Kahn
                                                                  22                                                Steven J. Kahn
                                                                                                                    Co-Counsel to Chapter 11 Debtors and
                                                                  23                                                Debtors in Possession
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                       6
                                                                       DOCS_LA:324313.1 89566/002
                   Case 2:18-bk-20151-ER              Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                 Desc
                                                       Main Document     Page 7 of 20




                    2                                  DECLARATION OF PETER CHADWICK

                    3            I, PETER CHADWICK, declare:

                    4            1.       lam the Chief Financial Officer of Verity Health System of California, Inc.

                    5   ("Verity"). The facts stated herein are of my own personal knowledge or were made known to me

                    6   from a review of the books and records of Verity and SVMC, of which Verity is the sole corporate

                    7   member. If called upon as a witness, l could and would competently testify thereto.

                    8            2.       Prepetition, SVMC and Central entered into a written agreement; the actions of

                    9   Central and others with respect thereto may give rise to damages or other claims recoverable by

                   10   SVMC's bankruptcy estate. The Proposed Examinee was the CEO of Central at the times material

                   11   to SVMC' s potential claims.
""....l....l
 "'
 "'z               12            3.       The testimony requested in the Motion is required by SVMC in its investigation of
...,0
<kl"
..J j
                   13   property of its estate.
:,: ~
  "'<
N              ~
0
z
               ~
               z
               ~
                   14            I declare under penalty of perjury pursuant to the laws of the United States that the foregoing
  <
  ... ~
,,., <
               0


  ;,,,,            15   is true and correct.
  ,-l
  ;,
 :,:
 <.>               16            Executed this _11_ day of January, 2020, at Los Angeles, California.
  <
""
                   17




                                                                          Cl
                   18

                   19
                   20                                                     PETER CHADWICK
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28

                                                                          7
                        DOCS_LA:324313 .1 89566/002
                                                                   Case 2:18-bk-20151-ER            Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                Desc
                                                                                                     Main Document     Page 8 of 20


                                                                   1                                   DECLARATION OF STEVEN J. KAHN

                                                                   2           I, STEVEN J. KAHN, declare:
                                                                   3           1.       I am an attorney at law duly licensed to practice before all courts in the state of
                                                                   4   California and in this district. I am of counsel to the law firm of Pachulski Stang Ziehl & Jones LLP,
                                                                   5   co-counsel to the Debtors and Debtors In Possession in these bankruptcy cases. The facts stated
                                                                   6   herein are of my own personal knowledge, and if called upon as a witness, I could and would
                                                                   7   competently testify thereto.
                                                                   8           2.       The examination requested through the Motion cannot proceed under Federal Rules
                                                                   9   of Bankruptcy Procedure 7030 or 9014 because no adversary proceeding or contested matter is
                                                                  10   currently pending encompassing the matters subject to inquiry.
                                                                  11           3.       Pursuant to Local Bankruptcy Rule 2004-1(a), I contacted the Proposed Examinee in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   an effort to arrange for a mutually agreeable date, time, place, and scope of the examination sought
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       in the Motion. We reached agreement as to the timing of the examination and the place of
                                                                  14   examination: March 11, 2020 at 9:30 a.m. at Debtor’s counsel’s offices.
                                                                  15           4.       Further, the Proposed Examinee agreed to accept email service of the subpoena upon
                                                                  16   him and mail tender of a witness fee/mileage check by U.S. mail.
                                                                  17           5.       At an earlier 2004 Examination of Central, the Proposed Examinee was identified by
                                                                  18   Central’s Rule 30(b)(6) witness as the person most knowledgeable of the facts that might give rise to
                                                                  19   SVMC’s claims and that she did not have knowledge of those claims..
                                                                  20           6.       The Debtor therefore requests authority to issue a subpoena to the Proposed
                                                                  21   Examinee substantially in the form attached hereto as Exhibit “A.”
                                                                  22           I declare under penalty of perjury pursuant to the laws of the United States that the foregoing
                                                                  23   is true and correct.
                                                                  24           Executed this 30th day of January, 2020, at Los Angeles, California.
                                                                  25
                                                                                                                          /s/ Steven J. Kahn
                                                                  26
                                                                                                                          STEVEN J. KAHN
                                                                  27

                                                                  28

                                                                                                                            8
                                                                       DOCS_LA:324313.1 89566/002
Case 2:18-bk-20151-ER   Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35   Desc
                         Main Document     Page 9 of 20




                             EXHIBIT A
          Case 2:18-bk-20151-ER                    Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (12/15)
                                                                                                                             Desc
                                                    Main Document    Page 10 of 20
                                   UNITED STATES BANKRUPTCY COURT
                                                         Central District of California, Los Angeles Division
        VERITY HEALTH SYSTEM OF
In re CALIFORNIA, INC.                                                     Case No.      2:18-bk-20151-ER
                                  Debtor
                                                                          Chapter       11


                                           SUBPOENA FOR RULE 2004 EXAMINATION

To:     Lee Suyenaga, 7396 W. 83rd Street, Los Angeles, CA 90045
                                               (Name of person to whom the subpoena is directed)


   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination
under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of the court order authorizing the examination is attached.
PLACE                                                                                        DATE AND TIME
  Pachulski Stang Ziehl & Jones LLP                                                            March 11, 2020 at 9:30 a.m.
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067



The examination will be recorded by this method:                 CSR, Written Transcription and Real Time

    Production: You, or your representatives, must also bring with you to the examination the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:




        The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.

Date: January 30, 2020
                                 CLERK OF COURT

                                                                          OR
                                                                               /s/ Steven J. Kahn
                                 Signature of Clerk or Deputy Clerk              Attorney’s signature


The name, address, email address, and telephone number of the attorney representing
    St. Vincent Medical Center     , who issues or requests this subpoena, are: Steven J. Kahn,
Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, California 90067,
Telephone: (310) 277-6910

                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                                                                                    American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
DOCS_LA:324316.1 89566/002
          Case 2:18-bk-20151-ER                    Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35
B2540 (Form 2540 - Subpoena for Rule 2004 Examination) (Page 2)
                                                                                                                                     Desc
                                                    Main Document    Page 11 of 20

                                                             PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):
on (date)              .
                                                                                                   By email on the Examinee, Lee Suyeanga,
   I served the subpoena by delivering a copy to the named person as follows:                      lsuyenaga@aol.com per
  agreement with witness to so accept service upon Examinee by that method.
                                                     on (date)     January ____, 2020 ; or

    I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
                                                                                                    53.34 by U.S. mail per
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $       agreement with witness. .

My fees are $                    for travel and $                 for services, for a total of $              .


          I declare under penalty of perjury that this information is true and correct.

Date:             January ___, 2020

                                                                                                       Server’s signature

                                                                                                     By: STEVEN J. KAHN
                                                                                                      Printed name and title

                                                                               Pachulski Stang Zieh & Jones LLP, 10100 Santa Monica Blvd.,
                                                                                            13th Floor, Los Angeles, CA 90067
                                                                                                     Server’s address


Additional information concerning attempted service, etc.:




                                                                                                                            American LegalNet, Inc.
                                                                                                                            www.FormsWorkFlow.com
DOCS_LA:324316.1 89566/002
           Case 2:18-bk-20151-ER                        Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                                      Desc
B2540 (Form 2540 - Subpoena for Rule 2004 Examination) (Page 3)
                                                         Main Document    Page 12 of 20
                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                         (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)
(c) Place of compliance.                                                                 (ii) disclosing an unretained expert's opinion or information that does
                                                                                    not describe specific occurrences in dispute and results from the expert's
   (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                       (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                          modifying a subpoena, order appearance or production under specified
     (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                               (i) shows a substantial need for the testimony or material that cannot
       (i) is a party or a party’s officer; or                                      be otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial                 (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                            compensated.

  (2)For Other Discovery. A subpoena may command:                                   (e) Duties in Responding to a Subpoena.
     (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,           (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                      procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                    information:
                                                                                         (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                    documents must produce them as they are kept in the ordinary course of
                                                                                    business or must organize and label them to correspond to the categories in
     (1) Avoiding Undue Burden or Expense; Sanctions. A party or                    the demand.
attorney responsible for issuing and serving a subpoena must take                        (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person              Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is             electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —                a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a               usable form or forms.
party or attorney who fails to comply.                                                   (C) Electronically Stored Information Produced in Only One Form. The
                                                                                    person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                    information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                         (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                    responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                    from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                    of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                    order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                    reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                    made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                    requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                    26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,           (2) Claiming Privilege or Protection.
the following rules apply:                                                               (A) Information Withheld. A person withholding subpoenaed
       (i) At any time, on notice to the commanded person, the serving party        information under a claim that it is privileged or subject to protection as
may move the court for the district where compliance is required for an             trial-preparation material must:
order compelling production or inspection.                                                  (i) expressly make the claim; and
      (ii) These acts may be required only as directed in the order, and the                (ii) describe the nature of the withheld documents, communications,
order must protect a person who is neither a party nor a party's officer from       or tangible things in a manner that, without revealing information itself
significant expense resulting from compliance.                                      privileged or protected, will enable the parties to assess the claim.
                                                                                          (B)Information Produced. If information produced in response to a
  (3) Quashing or Modifying a Subpoena.                                             subpoena is subject to a claim of privilege or of protection as trial-
    (A) When Required. On timely motion, the court for the district where           preparation material, the person making the claim may notify any party that
compliance is required must quash or modify a subpoena that:                        received the information of the claim and the basis for it. After being
      (i) fails to allow a reasonable time to comply;                               notified, a party must promptly return, sequester, or destroy the specified
      (ii) requires a person to comply beyond the geographical limits               information and any copies it has; must not use or disclose the information
specified in Rule 45(c);                                                            until the claim is resolved; must take reasonable steps to retrieve the
      (iii) requires disclosure of privileged or other protected matter, if no      information if the party disclosed it before being notified; and may
exception or waiver applies; or                                                     promptly present the information under seal to the court for the district
      (iv) subjects a person to undue burden.                                       where compliance is required for a determination of the claim. The person
   (B) When Permitted. To protect a person subject to or affected by a              who produced the information must preserve the information until the claim
subpoena, the court for the district where compliance is required may, on           is resolved.
motion, quash or modify the subpoena if it requires:                                …
      (i) disclosing a trade secret or other confidential research,                 (g) Contempt. The court for the district where compliance is required – and
development, or commercial information; or                                          also, after a motion is transferred, the issuing court – may hold in contempt
                                                                                    a person who, having been served, fails without adequate excuse to obey
                                                                                    the subpoena or an order related to it.


                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)

                                                                                                                                      American LegalNet, Inc.
                                                                                                                                      www.FormsWorkFlow.com
DOCS_LA:324316.1 89566/002
       Case 2:18-bk-20151-ER                     Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                                       Desc
                                                  Main Document    Page 13 of 20


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION OF DEBTOR,
ST. VINCENT MEDICAL CENTER, FOR ORDER AUTHORIZING THE EXAMINATION OF LEE SUYENAGA
PURSUANT TO FED. R. BANKR. P. 2004; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF
PETER CHADWICK AND STEVEN J. KAHN IN SUPPORT THEREOF will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 30, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA HAND DELIVERY
Honorable Ernest M. Robles
U.S. Bankruptcy Court
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012
                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 30, 2020               Mary de Leon                                                    /s/ Mary de Leon
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327324.1 89566/002
       Case 2:18-bk-20151-ER                     Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                                       Desc
                                                  Main Document    Page 14 of 20


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION OF DEBTOR,
ST. VINCENT MEDICAL CENTER, FOR ORDER AUTHORIZING THE EXAMINATION OF LEE SUYENAGA
PURSUANT TO FED. R. BANKR. P. 2004; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF
PETER CHADWICK AND STEVEN J. KAHN IN SUPPORT THEREOF will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 30, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 30, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA HAND DELIVERY                                                             Destiny N. Almogue
Honorable Ernest M. Robles                                                    Skadden, Arps, Slate, Meagher & Flom LLP
U.S. Bankruptcy Court                                                         Email: destiny.almogue@skadden.com
255 E. Temple Street, Suite 1560 / Courtroom 1568
Los Angeles, CA 90012                                                         Scott O. Luskin
                                                                              Payne & Fears
                                                                              Email: sol@paynefears.com


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 30, 2020               Mary de Leon                                                    /s/ Mary de Leon
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327324.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                                       Desc
                                                  Main Document    Page 15 of 20




ADDITIONAL SERVICE LIST

MAILING INFORMATION FOR ADVERSARY CASE NO. 2:18-bk-20151-ER

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Alexandra Achamallah aachamallah@milbank.com, rliubicic@milbank.com
       Melinda Alonzo ml7829@att.com
       Robert N Amkraut ramkraut@foxrothschild.com
       Kyra E Andrassy kandrassy@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Simon Aron saron@wrslawyers.com
       Lauren T Attard lattard@bakerlaw.com, agrosso@bakerlaw.com
       Allison R Axenrod allison@claimsrecoveryllc.com
       Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
       Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
       James Cornell Behrens jbehrens@milbank.com,
        gbray@milbank.com;mshinderman@milbank.com;dodonnell@milbank.com;jbrewster@milbank.com;J
        Weber@milbank.com
       Ron Bender rb@lnbyb.com
       Bruce Bennett bbennett@jonesday.com
       Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
       Leslie A Berkoff lberkoff@moritthock.com, hmay@moritthock.com
       Steven M Berman sberman@slk-law.com
       Stephen F Biegenzahn efile@sfblaw.com
       Karl E Block kblock@loeb.com,
        jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.courtdrive.com
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Michael D Breslauer mbreslauer@swsslaw.com,
        wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
       Chane Buck cbuck@jonesday.com
       Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
       Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
       Barry A Chatz barry.chatz@saul.com, jurate.medziak@saul.com
       Shirley Cho scho@pszjlaw.com
       Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
       Louis J. Cisz lcisz@nixonpeabody.com, jzic@nixonpeabody.com
       Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;olivia@lesliecohenlaw.com
       Marcus Colabianchi mcolabianchi@duanemorris.com
       Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
       Joseph Corrigan Bankruptcy2@ironmountain.com
       David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
       Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
       Brian L Davidoff bdavidoff@greenbergglusker.com,
        calendar@greenbergglusker.com;jking@greenbergglusker.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327324.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                                       Desc
                                                  Main Document    Page 16 of 20



       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Lauren A Deeb lauren.deeb@nelsonmullins.com, maria.domingo@nelsonmullins.com
       Daniel Denny ddenny@milbank.com
       Anthony Dutra adutra@hansonbridgett.com
       Kevin M Eckhardt kevin.eckhardt@gmail.com, keckhardt@hunton.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       David K Eldan david.eldan@doj.ca.gov, teresa.depaz@doj.ca.gov
       Andy J Epstein taxcpaesq@gmail.com
       Richard W Esterkin richard.esterkin@morganlewis.com
       Christine R Etheridge christine.etheridge@ikonfin.com
       M Douglas Flahaut flahaut.douglas@arentfox.com
       Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
       Joseph D Frank jfrank@fgllp.com,
        mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
       William B Freeman bill.freeman@kattenlaw.com,
        nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
       John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
        cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
       Jeffrey K Garfinkle jgarfinkle@buchalter.com, docket@buchalter.com;dcyrankowski@buchalter.com
       Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
       Lawrence B Gill lgill@nelsonhardiman.com,
        rrange@nelsonhardiman.com;ksherry@nelsonhardiman.com;mmarkwell@nelsonhardiman.com
       Paul R. Glassman pglassman@sycr.com
       Matthew A Gold courts@argopartners.net
       Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
       Marshall F Goldberg mgoldberg@glassgoldberg.com, jbailey@glassgoldberg.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       David M. Guess guessd@gtlaw.com
       Anna Gumport agumport@sidley.com
       Melissa T Harris harris.melissa@pbgc.gov, efile@pbgc.gov
       James A Hayes jhayes@zinserhayes.com, jhayes@jamesahayesaplc.com
       Michael S Held mheld@jw.com
       Lawrence J Hilton lhilton@onellp.com,
        lthomas@onellp.com,info@onellp.com,rgolder@onellp.com,lhyska@onellp.com,nlichtenberger@onell
        p.com
       Robert M Hirsh Robert.Hirsh@arentfox.com
       Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
       Lee F Hoffman leehoffmanjd@gmail.com, lee@fademlaw.com
       Michael Hogue hoguem@gtlaw.com, SFOLitDock@gtlaw.com;navarrom@gtlaw.com
       Matthew B Holbrook mholbrook@sheppardmullin.com, mmanns@sheppardmullin.com



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327324.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                                       Desc
                                                  Main Document    Page 17 of 20



       David I Horowitz david.horowitz@kirkland.com,
        keith.catuara@kirkland.com;terry.ellis@kirkland.com;elsa.banuelos@kirkland.com;ivon.granados@kirk
        land.com
       Virginia Hoyt scif.legal.bk@scif.com
       Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
       Joan Huh joan.huh@cdtfa.ca.gov
       Benjamin Ikuta bikuta@hml.law
       Lawrence A Jacobson laj@cohenandjacobson.com
       John Mark Jennings johnmark.jennings@kutakrock.com, mary.clark@kutakrock.com
       Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
       Crystal Johnson M46380@ATT.COM
       Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
       Jeff D Kahane jkahane@duanemorris.com, dmartinez@duanemorris.com
       Steven J Kahn skahn@pszyjw.com
       Cameo M Kaisler salembier.cameo@pbgc.gov, efile@pbgc.gov
       Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
       Ori Katz okatz@sheppardmullin.com,
        cshulman@sheppardmullin.com;ezisholtz@sheppardmullin.com;lsegura@sheppardmullin.com
       Payam Khodadadi pkhodadadi@mcguirewoods.com, dkiker@mcguirewoods.com
       Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
       Jane Kim jkim@kellerbenvenutti.com
       Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
       Gary E Klausner gek@lnbyb.com
       David A Klein david.klein@kirkland.com
       Nicholas A Koffroth nick.koffroth@dentons.com, chris.omeara@dentons.com
       Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
       Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
       Darryl S Laddin bkrfilings@agg.com
       Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
       Richard A Lapping richard@lappinglegal.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Nathaniel M Leeds nathaniel@mitchelllawsf.com, sam@mitchelllawsf.com
       David E Lemke david.lemke@wallerlaw.com,
        chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
       Lisa Lenherr llenherr@wendel.com, bankruptcy@wendel.com
       Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
       Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
       Samuel R Maizel samuel.maizel@dentons.com,
        alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;kathryn.
        howard@dentons.com;joan.mack@dentons.com;derry.kalve@dentons.com
       Alvin Mar alvin.mar@usdoj.gov, dare.law@usdoj.gov
       Craig G Margulies Craig@MarguliesFaithlaw.com,
        Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
       Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
       John J Menchaca (TR) jmenchaca@menchacacpa.com, ca87@ecfcbis.com;igaeta@menchacacpa.com
       Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327324.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                                       Desc
                                                  Main Document    Page 18 of 20



       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Susan I Montgomery susan@simontgomerylaw.com,
        assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.
        bestcase.com
       Monserrat Morales Monsi@MarguliesFaithLaw.com,
        Vicky@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Angela@MarguliesFaithlaw.com
       Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
       Marianne S Mortimer mmartin@jmbm.com
       Tania M Moyron tania.moyron@dentons.com,
        chris.omeara@dentons.com;nick.koffroth@dentons.com;Sonia.martin@dentons.com;Isabella.hsu@dent
        ons.com;lee.whidden@dentons.com;Jacqueline.whipple@dentons.com
       Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
       Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
       Jennifer L Nassiri jennifernassiri@quinnemanuel.com
       Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
       Sheila Gropper Nelson shedoesbklaw@aol.com
       Mark A Neubauer mneubauer@carltonfields.com,
        mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn@carl
        tonfields.com;ecfla@carltonfields.com
       Fred Neufeld fneufeld@sycr.com, tingman@sycr.com
       Nancy Newman nnewman@hansonbridgett.com,
        ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
       Bryan L Ngo bngo@fortislaw.com,
        BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluecapitall
        aw.com
       Abigail V O'Brient avobrient@mintz.com,
        docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeon@
        mintz.com
       John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
       Scott H Olson solson@vedderprice.com, scott-olson-
        2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
       Giovanni Orantes go@gobklaw.com, gorantes@orantes-
        law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bes
        tcase.com
       Keith C Owens kowens@venable.com, khoang@venable.com
       R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
       Paul J Pascuzzi ppascuzzi@ffwplaw.com
       Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
       Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
       Mark D Plevin mplevin@crowell.com, cromo@crowell.com
       Steven G. Polard spolard@ch-law.com, calendar-
        lao@rmkb.com;melissa.tamura@rmkb.com;anthony.arriola@rmkb.com
       David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
       Christopher E Prince cprince@lesnickprince.com,
        jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Lori L Purkey bareham@purkeyandassociates.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327324.1 89566/002
        Case 2:18-bk-20151-ER                    Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                                       Desc
                                                  Main Document    Page 19 of 20



       William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com;sdurazo@grsm.com
       Jason M Reed Jason.Reed@Maslon.com
       Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
       J. Alexandra Rhim arhim@hrhlaw.com
       Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
       Robert A Rich , candonian@huntonak.com
       Lesley A Riis lriis@dpmclaw.com
       Debra Riley driley@allenmatkins.com
       Jason E Rios jrios@ffwplaw.com
       Julie H Rome-Banks julie@bindermalter.com
       Mary H Rose mrose@buchalter.com
       Gregory A Rougeau grougeau@brlawsf.com
       Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
       Nathan A Schultz nschultz@goodwinlaw.com
       Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
       Seth B Shapiro seth.shapiro@usdoj.gov
       David B Shemano dshemano@shemanolaw.com
       Joseph Shickich jshickich@riddellwilliams.com
       Mark Shinderman mshinderman@milbank.com, dmuhrez@milbank.com;dlbatie@milbank.com
       Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
       Michael St James ecf@stjames-law.com
       Andrew Still astill@swlaw.com, kcollins@swlaw.com
       Jason D Strabo jstrabo@mwe.com, cfuraha@mwe.com
       Sabrina L Streusand Streusand@slollp.com
       Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
       Michael A Sweet msweet@foxrothschild.com, swillis@foxrothschild.com;pbasa@foxrothschild.com
       James Toma james.toma@doj.ca.gov, teresa.depaz@doj.ca.gov
       Gary F Torrell gtorrell@health-law.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Cecelia Valentine cecelia.valentine@nlrb.gov
       Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
       Kenneth K Wang kenneth.wang@doj.ca.gov,
        Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
       Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
       Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
       Michael S Winsten mike@winsten.com
       Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
       Neal L Wolf nwolf@hansonbridgett.com,
        calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
       Hatty K Yip hatty.yip@usdoj.gov
       Andrew J Ziaja aziaja@leonardcarder.com,
        sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
       Rose Zimmerman rzimmerman@dalycity.org


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327324.1 89566/002
       Case 2:18-bk-20151-ER                     Doc 4015 Filed 01/30/20 Entered 01/30/20 16:28:35                                       Desc
                                                  Main Document    Page 20 of 20


    2. SERVED BY UNITED STATES MAIL:

        Lee Suyenaga
        7396 W. 83rd Street
        Los Angeles, CA 90045




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327324.1 89566/002
